Citation Nr: 1760996	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  13-09 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1966 to October 1968.

These matters come before the Board of Veterans'  Appeals (Board) on appeal of a January 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned Veterans Law Judge in a December 2016 hearing.  A transcript of that hearing is of record.  The Board notes that the Veteran filed a timely notice of disagreement with a November 2016 rating decision that denied entitlement to service connection for bronchitis, skin cancer, and a prostate condition.  The Board notes that the RO has not yet issued a Statement of the Case in response.  However, the record shows that the DRO is in review of the matters as of a January 2017 correspondence.  In order to avoid possible unnecessary delay, the Board will not remand the matters for issuance of a Statement of the Case, and will allow the DRO to complete its review.  Manlincon v. West, 12 Vet. App. 238, 240 (1999)


FINDINGS OF FACT

1.  The most probative evidence of record shows that it is at least as likely as not that the Veteran' s hearing loss was caused or aggravated by service.

2.  The most probative evidence of record shows that it is at least as likely as not that the Veteran' s tinnitus was caused or aggravated by service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107B (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2016).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107B (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be established for a disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection for certain diseases, including organic diseases of the nervous system such as hearing loss, may also be established on a presumptive basis by showing that the disease manifested to a compensable degree within one year from the date of separation from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for hearing loss.  38 C.F.R. § 3.303 (b). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of in-service evidence of a hearing loss disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has current disabilities of hearing loss and tinnitus as evidenced by VA examinations in November 2010 and April 2013.  The Veteran contends that he experienced in service noise exposure due to his occupational specialty as a heavy truck driver, mortar attacks, and gun fire.  The record supports these contentions, and the Board finds the Veteran credible with regard to his in-service experiences of noise exposure.  Thus, the Board must examine whether a causal relationship exists between the Veteran' s in-service noise exposure and his current disabilities.

A January 1966 pre-induction hearing examination showed normal hearing levels.  At induction, an October 1966 hearing examination showed high frequency hearing loss at 4000Hz, with 35dB on the right and 45dB on the left.  The Veteran did not receive a hearing examination upon separation, although "hearing loss" is checked "No."  The service treatment records are absent complaints of hearing loss or tinnitus, but the Veteran testified at his Board hearing that he did not report it because it was not common to report such issues in Vietnam, and he did not know it was a problem.  The Veteran also testified that while he rode motorcycles and worked construction after service, he wore a helmet while riding and construction was not loud.  The record shows the Veteran had reports of hearing loss in 2004.  

The Veteran attended a November 2010 VA examination to determine the nature and etiology of his hearing loss and tinnitus.  The examiner explained that he could not provide an opinion without resorting to speculation, as the Veteran showed high frequency hearing loss at induction, and showed high frequency hearing loss on November 2010 examination.  The examiner further stated that because there was no examination on separation, and there was possible pre-existing hearing loss, he cannot determine etiology without speculation.  The Veteran was scheduled for another VA examination in April 2013.  That examiner also stated that it would be speculative to provide an opinion as to etiology.  The examiner stated that it would be difficult to determine if there had been a significant threshold shift or aggravation beyond natural progression of the pre-existing high frequency hearing loss due to lack of separation examination.  The examiner also stated that due to the Veteran' s reported occupational noise exposure after military service, it is likely/possible that aging and occupational exposure have contributed to his hearing loss and tinnitus.  

In consideration of the above, the Board finds that it is at least as likely as not that the Veteran' s hearing loss and tinnitus is etiologically related to service.  The Board attempted to obtain a clear opinion as to the etiology of the Veteran' s disabilities.  Both examiners note the lack of a separation examination as a critical factor in their inability to provide a nexus opinion.  At no fault of the Veteran, he was not provided a hearing test on separation.  The Veteran is competent and considered credible to testify that he rode his motorcycle only on the weekends and that it was not loud.  He stated that on his construction site he did caulking and bricklaying, and there was no jack-hammering.  The Board acknowledges that while the April 2013 VA examiner said it was possible that the Veteran' s disabilities were aggravated by his occupational history, that does not indicate that it is less likely than not that his disabilities were caused or aggravated by service.  As such, the Board finds that the evidence is at least in relative equipoise, and the benefit-of -the-doubt-doctrine is for application.  See 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans'  Appeals

Department of Veterans Affairs


